Luke, J.
The defendant was convicted of possessing intoxicating liquors. The evidence tending to connect him with possession or control of the whisky, which was found outside of his store and outside of his boarding house, run in connection with his store, was wholly circumstantial, and, because of the use by the public and his boarders of the closet where the whisky was found, was insufficient to exclude every reasonable hypothesis save that of the defendant’s'guilt. It was therefore error for the court to overrule the motion for a new trial, See, in this connection, Kennedy v. State, 23 Ga. App. 141 (97 S. E. 894).

Judgment reversed.


Broyles, G. J., and Bloodicorth, J., concur.